Fish, J.
1. The grounds of the motion for a new trial not being certified by the trial judge, therefore, as frequently ruled by this court, only the general grounds, that the verdict is contrary to the law and to the evidence, can be considered.
2. The evidence was conflicting. While there was ample evidence which would have supported a different verdict, we can not say that there was not sufficient evidence to support the verdict rendered; and this being the second verdict for the defendant, and the trial judge *265being satisfied therewith, this court will not disturb it upon; the ground that it is contrary to the evidence.
Submitted October 10,
Decided November 2, 1899.
Trover. Before Judge Freeman. City court of Newnan. January term, 1899. s
W. A. Turner and J. C. Newman, for plaintiffs.
W. L. Stallings, for defendant.

Judgment affirmed.


All the Justices concurring.